CHIEF JUSTICE




                                                 S
 CAROLYN WRIGHT                                                                                 LISA MATZ
JUSTICES                                                                                    CLERK OF THE COURT
 DAVID L. BRIDGES                                                                             (214) 712-3450
 MOLLY FRANCIS                                                                          lisa.matz@5th.txcourts.gov
 DOUGLAS S. LANG
                                                                                              GAYLE HUMPA
 ELIZABETH LANG-MIERS
 ROBERT M. FILLMORE                      Court of Appeals                                BUSINESS ADMINISTRATOR
                                                                                              (214) 712-3434
 LANA MYERS
 DAVID EVANS                      Fifth District of Texas at Dallas                    gayle.humpa@5th.txcourts.gov
 DAVID LEWIS                             600 COMMERCE STREET, SUITE 200                         FACSIMILE
 ADA BROWN                                    DALLAS, TEXAS 75202                             (214) 745-1083
 CRAIG STODDART                                  (214) 712-3400
                                                                                                INTERNET
 BILL WHITEHILL
                                                                                        HTTP://5TH.TXCOURTS.GOV
 DAVID SCHENCK



                                             February 5, 2015




     John G. Tatum                                           Karen R. Wise
     Attorney at Law                                         Assistant District Attorney
     990 South Sherman Street                                Frank Crowley Courts Bldg
     Richardson, TX 75081                                    133 N. Riverfront Blvd. LB19
                                                             Dallas, TX 75207-4399

     Re: William Paul Langrum v. State; 05-13-01489-CR

     Dear Attorneys:

     Enclosed are corrected pages for the above-mentioned case. Please note the following typographical
     errors, which have been corrected:

     The street name Lemon has been corrected to Lemmon


     Please replace pages 3, 4, and 5 of your previous copy with the enclosed.

     Sincerely,




     Lisa Matz
     Clerk of the Court

     cc:      Trial court judge
              Trial court clerk